 1                               UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
                                                  )
 4                                                )
     UNITED STATES OF AMERICA,                    )
 5                                                )
                    Plaintiff,                    )
 6                                                ) CASE NO: 2:15-cr-0174-KJD-PAL
                    vs.                           )
 7                                                )
     CHARLENE SCOTT,                              )
 8                                                )
                    Defendant.                    )
 9                                                )
                                                  )
10                                                )

11                                                ORDER
12          Presently before the Court is Defendant Charlene Scott’s Second Unopposed Motion to
13   Continue Self Surrender Date (ECF 271). Having read and considered the motion, and good cause
14   being found, the motion is GRANTED, and the Defendant’s self-surrender date is continued to
15   March 5, 2019. IT IS SO ORDERED.
16
17               16th day of January, 2019.
     DATED this _____
18
19                                              ________________________________________
                                                UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28


                                                   2
